FILED
                             NOT FOR PUBLICATION                            APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSBALDO PEREZ DIAZ,                              No. 08-72048

               Petitioner,                       Agency No. A070-663-705

  v.
                                                 MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Osbaldo Perez Diaz, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of deportation. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence findings of fact, including adverse credibility determinations,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the major inconsistencies within and between Perez Diaz’s asylum

application and his testimony concerning what year guerrillas killed his father and

what year Perez Diaz left Guatemala. See id. at 1042-43; Don v. Gonzales, 476

F.3d 738, 741-42 (9th Cir. 2007) (a date discrepancy “went to the heart of

[petitioner’s] claim because it involved the very event upon which he predicated

his claim for asylum”). Nor do his explanations compel a contrary conclusion.

Don, 476 F.3d at 741. In the absence of credible testimony, Perez Diaz’s asylum

and withholding of deportation claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72048